

113 HR 3570 IH: To prohibit the United States from following guidance issued by the Secretary of the Treasury regarding how multilateral development banks should engage with developing countries on coal-fired power generation, and for other purposes.
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3570IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. McKinley (for himself, Mr. Rahall, Mrs. Capito, Mr. Stivers, Mr. Barr, Mr. Johnson of Ohio, Mrs. Wagner, Mr. Pearce, and Mr. Rothfus) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prohibit the United States from following guidance issued by the Secretary of the Treasury regarding how multilateral development banks should engage with developing countries on coal-fired power generation, and for other purposes.1.Prohibition on following guidance issued by the Secretary of the Treasury regarding how multilateral development banks should engage with developing countries on coal-fired power generationThe Secretary of the Treasury shall direct the United States Executive Director at each multilateral development bank (within the meaning of section 1701(c)(4) of the International Development Institutions Act) to—(1)disregard the document issued by the Secretary of the Treasury, entitled Guidance for U.S. Positions on MDBs Engaging with Developing Countries on Coal-Fired Power Generation, dated October 29, 2013, and any other document issued subsequently by the Secretary that sets forth policies, strategies, procedures, or positions substantially similar to the policies, strategies, procedures, and positions set forth in that document; and(2)not use the voice, vote, or influence of the United States to propose, advance, or implement any policy, strategy, procedure, or position set forth in that document.